DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on February 23, 2021.
Claims 1-20 are pending.
Claims 1-3, 5, 9-11, 14, and 17-18 are rejected.
Claims 4, 6-8, 12-13, 15-16, and 19-20 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant’s arguments, see pg. 9, filed February 23, 2021, with respect to interpretation of claim 9 under 35 U.S.C § 112(f) have been fully considered and are persuasive.  Claim 9 is no longer interpreted under 35 U.S.C § 112(f). 

Applicant’s arguments with respect to prior art rejection of claim(s) 1-3, 5, 9-11, 14, and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below (see Office Action) according to the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 3, 5, 9, 11, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2019/0281494 A1, “Chan”) in view of Albasheir et al. (US 2019/0075431 A1, “Albasheir”) and Li et al. (WO 2019/032968 A1, “Li”).
Regarding claims 1, 9, and 17, Chan discloses in a network that includes a user plane function that performs processing of user plane traffic sessions from one or more mobile wireless user devices (UPF 215 in a network, see FIG. 2A-2G), a method comprising: 
periodically monitoring resource utilization of the user plane function to estimate a resource utilization level of respective user plane function (monitoring the UPF’s resource utilization pertaining to a network slice and generating state information indicating if the resources are over-utilized [i.e., congested] at the UPF, see FIG. 2B and ¶ 33); 
based on the periodically monitoring, storing for the respective user plane function a resource utilization level indicator for each of the respective user plane function according a resource utilization level of the respective user plane function (the state information indicating if the resources are over-utilized at the UPF is transmitted to admission and congestion control system 130, and the admission and congestion control system analyzes the state information, see FIG. 2B and ¶¶ 33; this suggests that the state information for the UPF must be stored since analysis of the state information cannot occur without storing the received state information first); and 

Although, Chan discloses adding additional UPF to a network slice (see ¶ 65), Chan does not explicitly disclose a plurality of user plane functions, the plurality of user plane functions serving the user plane traffic sessions.
Albasheir discloses a plurality of user plane functions (multiple UPFs, see FIG. 2, 4; moreover, another user plane or UPF can be selected based at least in part on the utilization information and be assigned one or more existing connections via handover [i.e., reassigning user plane traffic sessions], which results in balancing of load between user planes or UPFs, see ¶¶ 67-68), the plurality of user plane functions serving the user plane traffic sessions (a UPF can be monitored to detect if the number of allowable sessions exceeds a threshold, see ¶ 13; in other words, a UPF can serve multiple user plane traffic sessions, which means multiple UPFs can serve multiple user plane traffic sessions as well).

However, Chan and Albasheir do not explicitly disclose the plurality of user plane functions serving sessions in a network slice of the network; [load balance user plane traffic sessions, for a given tracking area] within the network slice.
Li discloses the plurality of user plane functions serving sessions in a network slice of the network (Network Data Analytics [NWDA] generates a network performance metric indicating that some PDU session anchored at a UPF is nearly overloaded, where the utilization of the PDU session is determined per network slice [“the above information may be . . . per network slice”], see ¶¶ 165, 167);
[load balance user plane traffic sessions, for a given tracking area] within the network slice (in response to the UPF becoming nearly overloaded, the NWDA sends a message to Session Management Functions [SMFs] not to select the UPF when creating a PDU session with high data rates or with a large amount of traffic, which implies that another UPF will be selected, see ¶ 167; moreover, generating a network performance metric per network slice indicates that the load balancing procedure is per network slice, see ¶¶ 165, 167).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chan and Albasheir as taught by Li, since the modification, as suggested in ¶ 167 of Li, determines that the utilization of sessions 
Furthermore, regarding claim 9, Chan discloses an apparatus (see FIG. 4) comprising: 
one or more network interface configured to enable communications in a network (communication interface 425, see FIG. 4); 
a memory (memory 415, see FIG. 4); and 
a processor configured to perform operations (processor 410, see FIG. 4).
However, Chan does not explicitly disclose one or more network interface cards.
Albasheir discloses one or more network interface cards (NIC, see ¶ 81).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chan as taught by Albasheir, since the modification, as suggested in ¶¶ 12-13 of Albasheir, enables a network to balance a load provided to various UPFs in the network by rerouting additional requests to UPFs with lower utilization, which avoids over-allocation of resources, thereby avoiding reductions to the level of service provided to various UEs transmitting or receiving traffic associated with UPFs. 
Furthermore, regarding claim 17, Chan discloses one or more non-transitory computer readable storage media encoded with software comprising computer executable instructions and when the software is executed operable to perform operations (software 420 stored in memory 415, which is executed by processor 410, see FIG. 4).
Regarding claims 3, 11, and 18, Chan discloses wherein periodically monitoring includes: 
defining a plurality of resource groups based on resource utilization level (a resource can be a combination of a physical resource, a logical resource, and a virtual resource, see ¶ 12); and 

Regarding claims 5 and 14, Chan discloses wherein the periodically monitoring, storing and re-assigning are performed by a session management function in the network, and for each slice in the network (a gNB, a UPF, an SGW, a PGW, or some other network device of a network slice can monitor and generate state information pertaining to various network resources, see ¶ 25; a session management function or SMF 219 is a network device of a network slice, see FIG. 2A).

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Albasheir and Li as applied to claims 1 and 9 above, and further in view of Farooq (US 2020/0314672 A1).
Regarding claims 2 and 10, Chan does not explicitly disclose for new user plane traffic sessions within a slice and for the given tracking area, initially selecting user plane functions, of the plurality of user plane functions, which have lower resource utilization.
Albasheir discloses for new user plane traffic sessions within a slice and for the given tracking area, initially selecting user plane functions, of the plurality of user plane functions, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chan as taught by Albasheir, since the modification, as suggested in ¶¶ 12-13 of Albasheir, enables a network to balance a load provided to various UPFs in the network by rerouting additional requests to UPFs with lower utilization, which avoids over-allocation of resources, thereby avoiding reductions to the level of service provided to various UEs transmitting or receiving traffic associated with UPFs.
However, Chan and Albasheir do not explicitly disclose on a round-robin basis.
Farooq discloses on a round-robin basis (network functions are pooled and load balanced in a round-robin fashion, see ¶ 15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chan and Albasheir as taught by Farooq, since the modification, as suggested in ¶ 15 of Farooq, enables a network to distribute new requests to UPFs having lower utilization level in a round-robin fashion, thereby realizing load balancing between UPFs in a predictable manner that is simple to implement (i.e., round-robin much simpler to implement than some other load balancing technique that involves additional ranking criteria).

Allowable Subject Matter
Claims 4, 6-8, 12-13, 15-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474